DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 – 20 of U.S. Patent No. 11,262,588. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 7 of U.S. Patent No. 11,262,588
A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: 
determining an origin point and gaze direction of a camera positioned to obtain images of an environment including a mixed reality device; 
determining virtual elements rendered by the mixed reality device from a perspective of a user of the mixed reality device; 
rendering virtual elements within a field of view of the camera from a perspective of the camera; 
and generating a composite video feed including the rendered virtual elements from the perspective of the camera and an environment video feed from the camera.
A method, performed by an augmented reality (AR) head-mounted display system having one or more hardware computer processors and one or more non-transitory computer readable storage devices storing software instructions executable by the AR head-mounted display system to: 
access images of an environment obtained from an outward-facing camera of the AR head-mounted display system; 
scan the images for a known two-dimensional planar image at a fixed position with reference to a camera; 
determine a location of the two-dimensional planar image with reference to a world coordinate system; 
generate a virtual marker at the determined location of the two-dimensional planar image; 
determine a camera origin point and gaze direction based at least on the virtual marker; 
transmit the determined camera origin point and gaze direction to a remote computing system configured to: 
render one or more virtual elements of the environment from the origin point and gaze direction; 
composite the rendered virtual elements and a video feed from the camera to generate a spectator view video feed of the environment; 
and transmit the spectator view video feed to one or more display devices.
Claim 7 of U.S. Patent No. 11,262,588 does not disclose that the computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computing system having one or more hardware computer processors with motivation to perform computing tacks; and to further provide one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method with motivation to perform said computerized tasks with ease, wherein such modification would have simply required a routine skill.



Claim 2 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 3 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 4 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 5 of Instant Application is similarly rejected and obvious over claim 13 of U.S. Patent No. 11,262,588.
Claim 6 of Instant Application is similarly rejected and obvious over claim 14 of U.S. Patent No. 11,262,588.
Claim 7 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 8 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588, except that claim 1 does not explicitly disclose a second mixed reality device and a second virtual element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that providing a second mixed reality device and a second virtual element would have nothing more than a simple duplication of parts for the purpose of multiplied effect, wherein such modification would have simply required a routine skill.
Claim 9 of Instant Application is similarly rejected and obvious over claim 12 of U.S. Patent No. 11,262,588.
Claim 10 of Instant Application is similarly rejected and obvious over claim 16 of U.S. Patent No. 11,262,588.
Claim 11 of Instant Application is similarly rejected and obvious over claim 16 of U.S. Patent No. 11,262,588.
Claim 12 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 13 of Instant Application is similarly rejected and obvious over claim 1 of U.S. Patent No. 11,262,588.
Claim 14 of Instant Application is similarly rejected and obvious over claim 3 of U.S. Patent No. 11,262,588.
Claim 15 of Instant Application is similarly rejected and obvious over claim 4 of U.S. Patent No. 11,262,588.
Claim 16 of Instant Application
Claim 7 of U.S. Patent No. 11,262,588
A computing system comprising: 
a hardware computer processor; 
and a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computing system to perform operations comprising: 
determining an origin point and gaze direction of a camera positioned to obtain images of an environment including a mixed reality device; 
determining virtual elements rendered by the mixed reality device from a perspective of a user of the mixed reality device; 
rendering virtual elements within a field of view of the camera from a perspective of the camera; 
and generating a composite video feed including the rendered virtual elements from the perspective of the camera and a video feed from the camera.
A method, performed by an augmented reality (AR) head-mounted display system having one or more hardware computer processors and one or more non-transitory computer readable storage devices storing software instructions executable by the AR head-mounted display system to: 
access images of an environment obtained from an outward-facing camera of the AR head-mounted display system; 
scan the images for a known two-dimensional planar image at a fixed position with reference to a camera; 
determine a location of the two-dimensional planar image with reference to a world coordinate system; 
generate a virtual marker at the determined location of the two-dimensional planar image; 
determine a camera origin point and gaze direction based at least on the virtual marker; 
transmit the determined camera origin point and gaze direction to a remote computing system configured to: 
render one or more virtual elements of the environment from the origin point and gaze direction; 
composite the rendered virtual elements and a video feed from the camera to generate a spectator view video feed of the environment; 
and transmit the spectator view video feed to one or more display devices.
Claim 16 of U.S. Patent No. 11,262,588 does not disclose that the computing system having hardware computer processor and non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computing system having one or more hardware computer processors with motivation to perform computing tacks; and to further provide one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method with motivation to perform said computerized tasks with ease, wherein such modification would have simply required a routine skill.



Claim 17 of Instant Application is similarly rejected and obvious over claim 17 of U.S. Patent No. 11,262,588.
Claim 18 of Instant Application is similarly rejected and obvious over claim 13 of U.S. Patent No. 11,262,588.
Claim 19 of Instant Application is similarly rejected and obvious over claim 14 of U.S. Patent No. 11,262,588.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623